EXHIBIT 10.1


AMENDMENT NO. 2
TO THE  “INTERNATIONAL DRILLING CONTRACT-LAND”




This “AMENDMENT NO. 2 TO THE INTERNATIONAL DRILLING CONTRACT-LAND” (hereinafter
referred to as the “Amendment”) is made and entered into as of 13 April, 2009 by
and between:


- ZION OIL & GAS INC., a corporation organized under the laws of State of
Delaware USA having offices at 6510 Abrams Road, Suite 300 Dallas, Texas 75231
USA and at 15 Bareket St. North Industrial Park Caesarea, 38900, Israel
(hereinafter referred to as “Operator”), and


- ALADDIN MIDDLE EAST LTD., a corporation organized under the laws of State of
Delaware USA having offices at 123 South Market, Wichita Kansas 67202 USA and at
Sogutozu Caddesi No: 23 Balgat 06520 Ankara, Turkey (hereinafter referred to as
“Contractor”).


Each of “Operator” and “Contractor” shall sometimes hereinafter individually be
referred to as a “Party”, and collectively as the “Parties”.


WHEREAS, Operator and Contractor entered into an International Daywork Drilling
Contract-Land dated September 12, 2008, as amended by Amendment No. 1 dated
December 7, 2008 (hereinafter referred to as the “Contract”), a Protocol with
respect to the Contract dated June 18, 2008, an Amendment to Protocol dated July
31, 2008, and a Protocol No. 2 dated December 7, 2008;


WHEREAS, Article 609 of the Contract contemplates Operator providing to
Contractor a bank letter of credit in an amount of USD 550,000 as security for
payment of the services to be performed by Contractor under the Contract;


WHEREAS, Contractor has requested from Operator an advance in an amount of USD
300,000 (hereinafter referred to as the “Advance”) as a pre-payment for services
to be performed under the Contract;


WHERAS, in exchange for receiving the Advance, Contractor hereby agrees to waive
and fully relinquish its rights to receive the bank letter of credit from
Operator as provided for in Article 609 of the Contract; and


WHEREAS, the Parties hereto desire to amend the specific matter regarding the
bank letter of credit in the Contract and effect the Amendment as necessary;


NOW THEREFORE, intending to be legally bound and in consideration for the mutual
covenants and agreements contained in this Amendment and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
1.  
DEFINITIONS



All terms in this Amendment shall have the same meaning as in the Contract,
unless otherwise defined in this Amendment.


2.  
WAIVER OF BANK LETTER OF CREDIT AND ADVANCE



a.  
Contractor hereby fully waives all rights and releases Operator from all of
Operator’s obligations under Article 609 of the Contract, regarding Operator’s
obligations to secure a bank letter of credit.



b.  
In exchange for being released of its obligations under Article 609 of the
Contract, Operator hereby agrees to wire the Advance to Contractor within two
business days of the execution hereof.



 
 

--------------------------------------------------------------------------------

 
 
3.  
SUBJECT OF THE AMENDMENT



Article 609 of the Contract is hereby amended and restated in its entirety as
set forth below:


“609. Bank Letter of Credit


Intentionally omitted.”


4.  
SURVIVAL OF TERMS



Unless otherwise stated in this Amendment, all terms and conditions of the
Contract shall be in full force and effect. The terms and conditions of the
Contract shall prevail in the event of any discrepancy or conflict between this
Amendment and the Contract, unless otherwise agreed in writing and mutually
agreed to by and between the Parties hereto.


5.  
ENTIRETY



This Amendment shall constitute an integral part of the Contract, which shall
remain in full force and effect, as amended.


6.  
COUNTERPARTS



This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and the signature of any Party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.




IN WITNESS WHEREOF, Operator and Contractor have caused this Amendment to be
signed in 2 (two) original copies on the day and year first written above, for
and on their behalf by the signatories hereto who have been fully authorized to
do so by Operator and
Contractor respectively.
 
 
 
 
ZION OIL & GAS, INC.
   
ALADDIN MIDDLE EAST LTD.
 
(Operator)
   
(Contractor)
           
/s/ Richard Rinberg
   
/s/ Huseyin Cetin Mumcuoglu
 
Richard Rinberg, CEO
   
Huseyin Cetin Mumcuoglu,
 
 
   
General Manager
 

 